Citation Nr: 1542496	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a neuropsychiatric condition, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD), has been submitted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a back disability has been submitted.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to an increased rating greater than 30 percent from November 9, 2010, for left knee injury residuals, to include whether an effective date for the increased rating is warranted prior to that date.

6.  Entitlement to an effective date prior to July 16, 2008, for the increased rating award of 20 percent for degenerative changes, left olecranon.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

As to the Veteran's back and acquired psychiatric disorder claims, the February 2010 rating decision and subsequent determinations declined reopening the claims finding no new and material evidence had been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Board notes that the Veteran's representative listed the issue of entitlement to service connection for a right knee disability as being on appeal in its July 2015 Hearing Memorandum.  However, that issue was denied by the Board in a decision dated in December 2006.  No appeal, nor claim to reopen, followed.  Therefore, it is not before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The reopened issues of entitlement to service connection for back and acquired psychiatric disabilities, as well as all other issues listed above, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision declined to reopen a claim for entitlement to service connection for a low back condition, finding that there was no evidence of a chronic low back condition or evidence showing that any current back symptoms were related to his service-connected residuals of left knee injury.  
 
 2.  Evidence received since the July 2004 rating decision raises a reasonable possibility of substantiating the Veteran's low back disability claim.

3.  An unappealed September 2002 Board decision denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, finding that the preponderance of the evidence was against finding that the Veteran had a current acquired psychiatric disorder, to include PTSD, due to his active service or as secondary to a service-connected disability.

4.  Evidence received since the September 2002 Board decision raises a reasonable possibility of substantiating the Veteran's acquired psychiatric disorder claim.

5.  A February 2008 rating decision denied entitlement to service connection for an anxiety disorder, making no mention of PTSD or any other psychiatric disorder for which service connection had previously been denied.  The decision denied the claim on the basis that there was no evidence of continuous treatment for an anxiety disorder from service or other evidence showing a relationship to active service.  The Veteran filed a timely notice of disagreement and a November 2008 SOC continued the denial on the same bases.  The Veteran did not perfect an appeal of that decision.  

6.  Evidence received since the February 2008 rating decision raises a reasonable possibility of substantiating the Veteran's anxiety disorder claim (and to be evaluated as part of the overall acquired psychiatric disorder claim).


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  Evidence received since the July 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a low back disability, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2002 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
4.  Evidence received since the September 2002 Board decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The February 2008 rating decision that denied entitlement to service connection for anxiety is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
6.  Evidence received since the February 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for anxiety, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claims that he has low back and acquired psychiatric disabilities due to his military service and/or service-connected disabilities. 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

The Veteran most recently was denied entitlement to service connection for an acquired psychiatric disorder in a September 2002 Board decision.  In a July 2004 rating decision, the RO declined to reopen a claim for entitlement to service connection for a low back condition finding that new and material evidence had not been submitted.  The Veteran did not appeal the denials by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decisions within one year.  Furthermore, a February 2008 rating decision denied entitlement to service connection for anxiety.  This decision considered the anxiety claim to be an original claim and did not consider the prior denial of an acquired psychiatric disability or the specific disorders addressed in the September 2002 Board decision.  The Veteran submitted a notice of disagreement with the rating decision, but failed to timely appeal the resulting November 2008 SOC that continued the denial.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1000, 20.1103 (2015). 

As a result, claims of service connection for low back and acquired psychiatric disabilities may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for an acquired psychiatric disorder was denied in a September 2002 Board decision; a July 2004 rating decision declined to reopen a claim for entitlement to service connection for a low back condition; and a February 2008 rating decision denied entitlement to service connection for anxiety, without discussing or adjudicating any other psychiatric disorder.  The evidence of record at the time of these rating decisions consisted of the Veteran's service treatment records (STRs), VA and private treatment records, and VA examination reports.

Again, the Veteran claims he has a low back disability that was caused or aggravated by his service-connected left knee disability.  In addition, he asserts that he has an acquired psychiatric disability that was caused or aggravated by his orthopedic problems, to include his service-connected left knee disability.  In the alternative, he contends that his psychiatric problems are due to an in-service incident involving a physical confrontation when he was getting a soda from a vending machine.  

As to the low back claim, the July 2004 rating decision found that there was no evidence of a chronic low back condition or evidence showing that any current back symptoms were related to his service-connected residuals of left knee injury.  As to the September 2002 Board decision, the Board found that the preponderance of the evidence was against finding that the Veteran had a current acquired psychiatric disorder, to include PTSD, due to his active service or as secondary to a service-connected disability.  The February 2008 rating decision that addressed only the specific acquired psychiatric disorder of anxiety denied service connection on the basis that there was no continuity of treatment from service or other evidence linking current anxiety problems to military service.  For evidence to be new and material in this matter, it would have to tend to show either that the Veteran's disabilities had their onset in service, are otherwise related to some incident of service, or were caused or aggravated by a service-connected disability.  The Board finds the evidence received since the above decisions does so.

In that regard, the Veteran has submitted numerous medical statements from his treating VA physicians, including March 2007 and December 2009 letters, indicating that the Veteran had developed "low back pain from compensating the left knee."  The December 2009 letter added, "It is my opinion that the back pain more likely than not represents a secondary injury from his compensation for his knee pain.  [The Veteran] began experiencing the back pain while he was still on active duty."  

As to the claimed psychiatric disorder, a November 2007 private Psychiatric Review Form included diagnoses of panic disorder, PTSD, and Depression Not Otherwise Specified, and indicated that the Veteran "has chronic orthopedic problems and pain which exacerbate his PTSD/Anxiety, and vice versa, especially due to difficulties sleeping."  A January 2010 VA psychiatric treatment record included a drafted letter from the treatment provider that stated, in part, "The onset of his anxiety disorder correlated with an incident which occurred while he was in the military.  He was attacked and placed in a choke hold from behind when he was kicking a soda machine.  He had described a variety of anxiety symptoms since that time, which have affected his functioning."  

In addition, in a March 2010 notice of disagreement, the Veteran stated that he had injured his low back during service while playing football.  In a November 2010 statement, he elaborated that the low back problems were the result of football games played during August and September 1977.  The same November 2010 statement indicated that his psychiatric problems were due to pressure dealing with false charges of desertion and possessing controlled substances, as well as a January 1978 incident wherein he was attempting to dislodge a soda from a vending machine when he was accosted by a sergeant with a billy club, put in a choke hold from behind, and eventually ended with him putting his fist through a window while attempting to strike another service member.  He reported a continuity of psychiatric problems as a result of the football injuries and above soda machine incident.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above lay and medical evidence suggests a possible association between the Veteran's psychiatric and low back complaints and his military service and/or service-connected left knee disability.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's acquired psychiatric disorder and back disability claims.

 However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for an acquired psychiatric disorder and a low back disability on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a neuropsychiatric condition, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD), is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened; the appeal is granted to this extent only.


REMAND

In an October 2004 remand of an unrelated issue, the Board directed that records from the Social Security Administration (SSA) be obtained.  The Appeals Management Center (AMC) attempted to obtain records from SSA and received an initial response in September 2005 indicating that the Veteran was not entitled to disability or Supplemental Security Income (SSI) benefits from SSA.  The response directed the Board to the district office for specific medical information.  In a January 2006 statement, the local SSA office indicated that they had not had the Veteran's file since 2001.  No further efforts to obtain the SSA records were made.  The Veteran, however, submitted an April 2006 letter from SSA indicating that his claim for SSI payments was denied.  Moreover, a September 2007 letter from a private interest group stated that they represented the Veteran in a claim for SSI benefits and requested that VA provide medical records for the period after April 18, 2007.  Thus, there is a strong suggestion that SSA records exist that have not been associated with the claims file.  The Board finds, therefore, that a remand is required to attempt to obtain any existing SSA records.

With specific reference to the low back, the Veteran was afforded a VA examination in January 2010.  The examiner concluded that his low back disability was less likely than not caused by his service-connected left knee injury.  Instead, the examiner attributes the back disability to a 1990 post-service workplace injury.  As the examination report fails to provide a specific opinion on whether the Veteran's back disability was incurred in or is otherwise related to service (although from the context it appears that the examiner is attributing the disability solely to the post-service workplace accident) or address whether the service-connected left knee injury aggravated the Veteran's back disability, the Board concludes that another VA examination is required.

As to the psychiatric disorder claim, an April 2015 PTSD Disability Benefits Questionnaire included a diagnosis of PTSD and attributed it to the January 1978 physical altercation starting at the soda vending machine discussed above.  The Board notes that there is a March 2015 line of duty determination finding that the incident of January 1978 was the result of the Veteran's willful misconduct and did not occur in the line of duty because he was intoxicated at the time of the incident.  The Veteran also has stated, however, that his psychiatric problems began in service due to his football injuries, which includes his service-connected left knee disability.  Thus, there is a question as to whether the Veteran's current psychiatric problems were incurred in service or are otherwise related to his military service or service-connected disabilities.  As such, the Board concludes that a VA examination is required.  

As to the Veteran's right ankle and right shoulder claims, he contends that he injured these joints in service playing football and has experienced ongoing problems thereafter.  The Veteran has not been afforded a VA examination for these claims and given the Veteran's competency to report ongoing problems in the ankle and shoulder from service, the Board concludes that a VA examination is required.

Finally, as to the left knee disability, the Veteran was last afforded a VA examination in March 2011.  The examination report noted objective evidence of painful motion, but did not indicate at what point such pain started in the range of motion or otherwise indicate to what extent the Veteran's functioning was limited as a result of the painful motion.  Given the foregoing and the extended period between examinations, the Board concludes that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from all applicable facilities from March 2011 to the present.

2.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision by SSA.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims file.  If the records are not available, a notation to that effect should be made in the claims file and communicated to the Veteran.  He should be given opportunity to submit the records.

3.  After the above is complete, schedule the Veteran for appropriate VA examinations for his claimed acquired psychiatric and low back disabilities.  The electronic claims file must be provided to the appropriate examiners for review, and the examiners should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any current acquired psychiatric or low back disability had its onset (a) during military service (or within one year of separation from service) or is otherwise related to service or is (b) caused OR (c) aggravated by a service-connected disability.  

The examiners' attention is directed to the Veteran's reports of the onset of back and psychiatric problems in service due to injuries playing football and the other evidence discussed in the body of this remand.  (As to the claimed acquired psychiatric disorder, when making a determination as to the relationship to service the examiner should not consider the January 1978 incident involving a physical confrontation beginning at a soda vending machine, as this incident has been found to have occurred outside of the line of duty.)

Review of the entire file is required; however attention is invited to: March 2007 and December 2009 VA treating physician letters, indicating that the Veteran had developed "low back pain from compensating the left knee"; a November 2007 private Psychiatric Review Form indicating that the Veteran "has chronic orthopedic problems and pain which exacerbate his PTSD/Anxiety, and vice versa, especially due to difficulties sleeping."

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 
The examiners must provide the underlying reasons for any opinion provided.  If the examiners determine that an opinion cannot be made without resort to mere speculation, then it should be clear in each examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  After 1. and 2. above are complete, schedule the Veteran for an appropriate VA examination for his claimed right ankle and right shoulder disabilities.  The electronic claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any current right ankle and right shoulder disability had its onset during military service (or within one year of separation from service) or is otherwise related to service.  

The examiner's attention is directed to the Veteran's reports of the onset of right ankle and right shoulder problems in service due to injuries playing football.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination.
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected left knee disabilities.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail. 

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


